1
2
3                                                           JS-6
4
5
6
7
8                    UNITED STATES DISTRICT COURT
9                  CENTRAL DISTRICT OF CALIFORNIA
10
11   CAMCAL ENTERPRISES, LLC dba    Case No. 2:17-cv-05799 AB (SKx)
     BOTTLEKEEPER,                  FINAL DEFAULT JUDGMENT
12
13              Plaintiff,
14       v.
15   ZUFLUX, LLC dba VAPE ARMOR!,
16              Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
1          Plaintiff CamCal Enterprises, LLC dba BottleKeeper’s (“BottleKeeper’s”)
2    Application for Entry of a Default Judgment by this Court Against Defendant
3    ZuFlux, LLC dba Vape Armor! (“ZuFlux”) having been considered by this Court,
4    and good cause having been shown, IT IS HEREBY ORDERED, ADJUDGED, and
5    DECREED THAT:
6          1.     This is an action for patent infringement under the patent laws of the
7    United States, Title 35, United States Code.
8          2.     This Court has jurisdiction over all of the parties in this action and over
9    the subject matter in issue based on 28 U.S.C. §§1331 and 1338(a). This Court
10   further has continuing jurisdiction to enforce the terms and provisions of this
11   Default Judgment and Permanent Injunction. Venue is also proper in this Court
12   pursuant to 28 U.S.C. §1400(b).
13         3.     BottleKeeper is a limited liability company organized under the laws
14   of the State of Arizona and has a place of business at 125 Lomita Street, El
15   Segundo, California 90245.
16         4.     According to the records of the California Secretary of State, ZuFlux is
17   a limited liability company organized under the laws of the State of California
18   having a place of business at 1375 Buena Vista Way, Carlsbad, California 92008.
19         5.     ZuFlux has manufactured, used, imported, offered for sale, and/or sold
20   “Bottle Buddie” stainless steel bottle koozies in/into the United States (hereinafter
21   the “ZuFlux bottle enclosure”).
22         6.     BottleKeeper is, by assignment, the owner of all right, title, and
23   interest in United States Patent No. 9,505,527 (hereinafter referred to as “the ’527
24   Patent”) and United States Patent No. 9,637,270 (hereinafter referred to as “the ’270
25   Patent”).
26         7.     Based on ZuFlux’s failure to appear in this action and/or respond to the
27   Complaint, it has been found that the ’527 Patent and the ’270 Patent have been
28
                                               1
1    infringed by ZuFlux’s manufacture, use, importation, offer for sale, and/or sale of
2    the ZuFlux bottle enclosure in/into the United States.
3          8.     Service by first class mail upon ZuFlux, addressed to LegalZoom.com,
4    Inc., California registered agent for service of process, 101 North Brand Boulevard,
5    11th Floor, Glendale, California 91203, of a copy of this Default Judgment entered
6    by the Court is deemed sufficient notice under the Federal Rules of Civil Procedure.
7    It shall not be necessary for ZuFlux to sign any form of acknowledgement of
8    service.
9
10   IT IS SO ORDERED:
11
12   Dated: December 04, 2018
                                                       Hon. André Birotte Jr.
13                                                   United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
